EXHIBIT 99.1


 FOR:
 AMREP Corporation
 
 300 Alexander Park, Suite 204
 
 Princeton, NJ  08540
   
 CONTACT:    
 Peter M. Pizza
 
 Vice President and Chief Financial Officer
 
 (609) 716-8210

 


AMREP REPORTS THIRD QUARTER AND NINE MONTH RESULTS


Princeton, New Jersey, March 17, 2014 - AMREP Corporation (NYSE:AXR) today
reported a net loss of $11,000, or $0.00 per share, for the third quarter of
2014 compared to net income of $3,000, or $0.00 per share, for the third quarter
of 2013.  For the first nine months of 2014, the Company had a net loss of
$646,000, or $0.09 per share, compared to a net loss of $329,000, or $0.05 per
share, for the same period of 2013.  The results for the third quarter and first
nine months of 2014 included adjustments increasing the reserve for doubtful
accounts receivable by $624,000 ($393,000 after tax, or $0.05 per share) for the
quarter and $488,000 ($307,000 after tax, or $0.04 per share) for the nine
months for customers of the Company’s Media Services businesses.  The results
for the first nine months of 2013 included a pre-tax, non-cash impairment charge
of $169,000 ($107,000 after tax, or $0.02 per share), reflecting the write-down
of a real estate investment asset during the first quarter of 2013.  Revenues
were $23,812,000 and $67,084,000 for the third quarter and first nine months of
2014 compared to $21,752,000 and $62,665,000 for the same periods in the prior
year.


Revenues from the Company’s Media Services operations, which include
Subscription Fulfillment Services operations conducted by the Company’s Palm
Coast Data subsidiary (including its FulCircle Media business acquired December
31, 2012) and Newsstand Distribution and Product Packaging and Fulfillment
Services and Other operations conducted by its Kable Media Services subsidiary,
increased from $21,225,000 and $62,079,000 for the third quarter and first nine
months of 2013 to $22,307,000 and $64,140,000 for the same periods in 2014.  The
increase in revenues for both periods was primarily due to the addition of
FulCircle, whose revenues in the third quarter and first nine months of 2014
were $1,852,000 and $5,073,000. Media Services operating expenses were
$18,854,000 and $54,373,000 (84.5% and 84.8% of Media Services revenues) for the
third quarter and first nine months of 2014 compared to $17,569,000 and
$50,976,000 (82.8% and 82.1% of Media Services revenues) for the same periods of
2013.


Revenues from land sales at AMREP Southwest were $1,443,000 and $2,867,000 for
the third quarter and first nine months of 2014 compared to $525,000 for the
same periods of 2013. For 2014, the average gross profit percentage on land
sales was 3.0% for the third quarter and 9.7% for the first nine months compared
to 27.7% for the same periods in 2013.  Revenues and related gross profits from
land sales can vary significantly from period to period as a result of many
factors, including the nature and timing of specific transactions.


The Company recognized a benefit for income taxes of $237,000 and $554,000
during the third quarter and first nine months of 2014, compared to a benefit
for income taxes of $226,000 and $305,000 for the same periods of 2013. The
third quarter of each year also included the impact of a reduction for
unrecognized tax benefits of $160,000 in 2014 and $85,000 in 2013 and, as a
result, the Company’s effective tax rate of the benefit for income taxes was
95.6% and 46.1% for
 
 
 
 
 
2
 
the third quarter and first nine months of 2014 compared to 101.3% and 48.1% for
the same periods of 2013.


AMREP Corporation’s Media Services operations, conducted by its Kable Media
Services, Inc. and Palm Coast Data LLC subsidiaries, distribute magazines to
wholesalers and provide subscription and product fulfillment and related
services to publishers and others, and its AMREP Southwest Inc. subsidiary is a
major holder of real estate in Rio Rancho, New Mexico.


*****


AMREP Corporation
and Subsidiaries
Financial Highlights
(Unaudited)
                                                                                   

   
Three Months Ended January 31,
                   
2014
   
2013
               
Revenues
  $ 23,812,000     $ 21,752,000                    
Net income (loss)
  $ (11,000 )   $ 3,000                    
Earnings (loss) per share – basic and diluted
  $ 0.00     $ 0.00                    
Weighted average number of common shares outstanding – basic and diluted
     7,195,000        5,996,000                        
Nine Months Ended January 31,
                           2014        2013                    
Revenues
  $ 67,084,000     $ 62,665,000                    
Net income (loss)
  $ (646,000 )   $ (329,000 )                  
Earnings (loss) per share – basic and diluted
  $ (0.09 )   $ (0.05 )                  
Weighted average number of common shares outstanding – basic and diluted
     6,922,000        5,996,000  


















































 
 
 
 
